DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because, In fig. 2, the number 10 used in specification and fig. 1 for engine (10) is also used for HEATER/DEVICE in fig. 2.  The number 10 should be changed to 12, likewise ENGINE SIGNAL should be changed to HEATER (DEVICE) SIGNAL.  
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-12, 14-24 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by FIREBOY-INTETEX,  MODEL CO SENTINEL MARINE CARBON MONOXIDE ALARM, CMD-4MD-4MR-RLY MANUAL, REV. 6 JUNE 2009, hereafter “D1”
D1 discloses a control system for a device (generator) having an on state (running) and an off state (off) and wherein the device is capable of producing carbon monoxide in the on state, the control system comprising: a control actuator (relay), configured to switch the device between the on state and the off state; a carbon monoxide detector  in communication with said control actuator, wherein said carbon monoxide detector includes: a battery; a sensor configured to determine the levels of carbon monoxide proximate to the device capable of producing carbon monoxide; a controller in communication with said sensor and wherein said controller outputs a control signal to said control actuator upon sensing at least one a first condition or a second condition, and wherein said first condition is a carbon monoxide level above a predetermined maximum threshold, and said second condition is a rising average of carbon monoxide levels, that exceeds a preset level. 
D1 states the CO Sentinel uses a microprocessor to measure and accumulate CO levels.  Using the principle of “time-weighted averaging” (TWA), the CO Sentinel monitors CO concentrations, temperature, and time to calculate levels of carboxyhemoglobin (COHb). COHb is the degree to which the oxygen carrying capacity of the blood is impeded by the union of carbon monoxide to the hemoglobin and is expressed as a percentage.  In layman’s terms, our bodies prefer absorbing CO to oxygen and COHb is the ratio of absorbed carbon monoxide to oxygen in the bloodstream.  The CO Sentinel calculates this COHb level as a function of time and determines the appropriate alarm time.  SEE TABLE 2. 

    PNG
    media_image1.png
    459
    975
    media_image1.png
    Greyscale

Should a very high level of carbon monoxide exist, the CO Sentinel will alarm in a few minutes.  However, if small quantities of CO are present or high levels are short-lived, the micro controller will accumulate the information and determine when an alarm level has been reached.  This feature eliminates nuisance alarms.  For example, in a boat it is possible to see high levels of CO for a very short time such as when docking or maneuvering.  The CO Sentinel takes this all under consideration by totaling the quantity of CO detected over a period of time. 
The CO Sentinel is programmed to alarm at a COHb level of 10%.  SEE TABLE 2.
Regarding claim 2, D1 discloses the control system (microprocessor) wherein said control actuator is a physical relay having a first position and a second position, corresponding to the on-state and the off-state. The deluxe model is also designed with relay outputs.  The relay connection is rated at 12VDC,1A max and can be used to shutdown a generator. This unit is designed with a relay for generator shutdown.  The relay contacts are closed when the unit is powered and in normal operation and open during alarm or when the test/silence button is pressed.
Regarding claim 3, D1 discloses the controller monitors whether said physical relay is in said first position or said second position by what signal it is sending the relay. 

Regarding claim 5, D1 discloses, if said physical relay is determined to be in said first position (closed) while either of said first or second condition exist, said controller sends a control signal to said physical relay to change from said first position to said second position. D1 discloses first and second conditions are alarm conditions and the relay will be moved to open.
Regarding claim 6, D1 discloses the CO monitor includes a temperature sensor to control heater, an indicator LED and an audible alarm as shown in table. 

    PNG
    media_image2.png
    324
    863
    media_image2.png
    Greyscale

Regarding claim 7. D1 show in table above (line 3 ) wherein said indicator LED provides an indication of whether said first or second condition exists, and said audible alarm provides indication of at least one of battery low level (line 7) or end of life of said sensor (line 6). 
Regarding claim 8, D1 inherently has an electrochemical sensor as it states it has a five year lifecycle and heater. Electrochemical sensor measure a chemical reaction within the sensor that creates an electrical output proportional to the CO level.  

	Regarding claim 10, D1 disclosed wherein the device includes an internal combustion engine in a generator.
Regarding claim 11, 20,  D1 discloses a method of controlling a device (generator) having an on-state and an off-state and capable of producing carbon monoxide in the on state, the control system including a control actuator (relay) , a sensor, and a controller in communication with the control actuator and the sensor, said method comprising: sensing with the sensor a carbon monoxide level proximate to the device; communicating the carbon monoxide levels from said step of sensing to the controller; determining with the controller the presence of a rising average of carbon monoxide levels; comparing the rising average of carbon monoxide levels to a predetermined rising average threshold level, upon determining that a rising average of carbon monoxide levels exists during said determining step; activating the control actuator with the controller to ensure that the device is in the off-state in response to said step of comparing showing that the rising average of carbon monoxide levels exceeds the predetermined threshold. D1 states, “The CO Sentinel uses a microprocessor (controller) to measure and accumulate CO levels.  Using the principle of “time-weighted averaging” (TWA), the CO Sentinel monitors CO concentrations, temperature, and time to calculate levels of carboxyhemoglobin (COHb). COHb is the degree to which the oxygen carrying capacity of the blood is impeded by the union of carbon monoxide to the hemoglobin and is expressed as a percentage.  In layman’s terms, our bodies prefer absorbing CO to oxygen and COHb is the ratio of absorbed carbon monoxide to oxygen in the bloodstream.  The CO Sentinel calculates this COHb level as a function of time and determines the appropriate alarm time.  SEE TABLE 2.

    PNG
    media_image3.png
    374
    795
    media_image3.png
    Greyscale

Regarding claim 12. D1 discloses wherein said step of determining includes the step of determining a rising average over a set period of time. See Table 2
Regarding claim 14, since the monitor is continuously on the steps of sensing, determining, comparing and activating occur before a user attempts to initiate the on state with the device. 
	Regarding claims 15, 18, and 19 since the monitor is continuously on if the in response to the rising level of carbon monoxide exceeding the predetermined threshold level in said step of comparing,   a step of preventing initiation of the on state with the control actuator is followed.  
	Regarding claim 16, D1 shows said step of determining also includes determining with the controller if the level of carbon monoxide sensed in said step of sensing exceeds a predetermined level. Should a very high level of carbon monoxide exist, the CO Sentinel will alarm in a few minutes.  
	Regarding claim 17, D1 shows including a step of changing the on state to the off state with the control actuator in response to determining that the level of carbon monoxide exceeds a rising average, in said step of determining.  See table 2

	Regarding claim 22. D1 mentions CO monitor is to run in continuously, therefore when it is determining the carbon monoxide levels are below a preset low limit while said control actuator is in the off-state in response to said step of activating the controller will switch relay to be in the on-state. 
	Regarding claim 23,  D1 mentions CO monitor is to run in continuously, therefore it will return to normal state (red LED off and Horn Off) when said step of determining the carbon monoxide levels are below a preset low limit occur. 
	Regarding claim 24, D1 states the CO Sentinel uses a microprocessor to measure and accumulate CO levels step of multiple cycles of determining the carbon monoxide levels are below a preset low limit before performing said step of instructing the control actuator with the controller to be in the on-state 
Allowable Subject Matter
Claims 25-28 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached M-F after 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD CASTRO/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747